Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement submitted on 2/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 43-59 is/are objected to because of the following informalities:
Claim 43 is suggested to be amended as “a controller configured to…” for addressing a minor informality.
Claims 44-52 are also objected for being dependent of the base claim.
Claim 53 is suggested to be amended as “the electronic filter” in line 3 for conforming with a same term previously defined.
Claims 54-59 are also objected for being dependent of the base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43, 44, 46, 53 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 25 and 32 of U.S. Patent No. 11184510. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instance Application
Patent 11184510
43. A camera system comprising:
a camera including a camera lens;
an electronic display that is coupled to the camera lens and in an optical path of the camera lens, wherein the electronic display is configured to filter an image received from an object side of the electronic display, and wherein the filtered image is passed to the camera;
a controller configure to electronically control the filtering of the electronic display.
21. A camera system comprising:
a camera including a camera lens;
an electronic display configured to couple to an object side of the camera lens and configured to filter an image on an object side of the electronic display for the camera lens;
a sensor configured to detect the image provided to the camera lens;
a controller configured to electrically control the filtering of the electronic display and configured to receive an input from the sensor of the image provided to the camera lens; and
an input for receiving a control for controlling the controller, wherein the controller is configured to receive a selection by a user of a portion of the image to be filtered, and the controller is configured to electrically control the filtering of the electronic display such that the portion of the image selected by the user to be filtered is filtered, and wherein the electronic display is configured to align particles contained within the electronic display to flare light transmitted through the electronic display to function as a streak filter.
44. The camera system of claim 43, wherein the electronic display comprises liquid crystals disposed therein for filtering the image.
25. The camera system of claim 21, wherein the electronic display includes liquid-crystals therein for filtering the image or one or more organic light-emitting diodes therein for filtering the image, or a combination thereof.
46. The camera system of claim 43, wherein the electronic display comprises one or more light-emitting diodes disposed therein for filtering the image.
25. The camera system of claim 21, wherein the electronic display includes liquid-crystals therein for filtering the image or one or more organic light-emitting diodes therein for filtering the image, or a combination thereof.
53. An electronic filter that is configured for use in a camera system comprising a camera and a camera lens, wherein the electronic filter comprises an electronic display that is disposed in an optical path of the camera system, 

wherein the electric filter comprises electrical elements configured to filter an image that is received by the camera for image capture, 

wherein a controller is configured to control the amount of filtering provided by the electrical elements of the electronic display, 

wherein the controller comprises an input for providing a control signal to the controller.
1. A filter for a camera lens, the filter comprising:
an electronic display configured to couple to an object side of the camera lens and configured to filter an image on an object side of the electronic display for the camera lens;
{… wherein the electronic display is configured to align particles contained within the electronic display to flare light transmitted through the electronic display to function as a streak filter…}
a controller configured to electrically control the filtering of the electronic display and configured to receive an input from a sensor of the image provided to the camera lens; and
an input for receiving a control for controlling the controller, wherein the controller is configured to receive a selection by a user of a portion of the image to be filtered, and the controller is configured to electrically control the filtering of the electronic display such that the portion of the image selected by the user to be filtered is filtered, and the filtering of the portion of the image selected by the user varies automatically based on the input provided to the controller from the sensor of the image provided to the camera lens, and wherein the electronic display is configured to align particles contained within the electronic display to flare light transmitted through the electronic display to function as a streak filter.
60. A method for filtering an image for a camera system comprising a camera and a camera lens, the method comprising the steps of:
passing an image through an electronic filter that is disposed along an optical axis of the camera system, wherein the electronic filter comprises an electronic display that comprises electrical elements that are configured to filter the image that is received for passing to the camera for image capture; and



adjusting an amount that the image is filtered by the electronic display by use of a controller that is electrically connected with the electrical elements and that is configured to receive an input from an outside source or user associated with the amount of adjusting.
32. A method comprising:
providing an electronic display on an object side of a camera lens, the electronic display configured to filter an image on an object side of the electronic display for the camera lens;
providing a controller configured to electrically control the filtering of the electronic display and configured to receive an input from a sensor of the image provided to the camera lens;
providing an input for receiving a control for controlling the controller;
receiving, with the controller, a selection by a user of a portion of the image to be filtered; and
controlling, with the controller, the filtering of the electronic display such that the portion of the image selected by the user to be filtered is filtered, and the filtering of the portion of the image selected by the user varies automatically based on the input provided to the controller from the sensor of the image provided to the camera lens, and wherein the electronic display is configured to align particles contained within the electronic display to flare light transmitted through the electronic display to function as a streak filter.


Claims 45, 48-52, 54, 56-59 and 61 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 25 and 32 of U.S. Patent No. 11184510 in view of Chretien et al (US 20020071185; IDS).
Regarding claim 45, claims 21 and 25 of the patent teaches everything as claimed in claim 44, but fails to teach features of claim 45. However, in the same field of endeavor Chretien teaches the features of claim 45 as presented in the 102 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chretien in claims 21 and 25 to have the features for alter the light transmittances allowing receiving optimum light for obtaining better images yielding a predicted result.
Regarding claims 48-52, claim 21 of the patent teaches everything as claimed in claim 43, but fails to teach features of claims 48-52. However, in the same field of endeavor Chretien teaches the features of claims 48-52 as presented in the 102 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chretien in claim 21 to have the features for providing the electronic filter configurations as claimed for obtaining better images yielding a predicted result.
Regarding claims 54 and 56-59, claim 1 of the patent teaches everything as claimed in claim 53, but fails to teach features of claims 54 and 56-59. However, in the same field of endeavor Chretien teaches the features of claims 54 and 56-59 as presented in the 102 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chretien in claim 1 to have the features for providing the electronic filter configurations as claimed for obtaining better images yielding a predicted result.
Regarding claim 61, claim 32 of the patent teaches everything as claimed in claim 60, but fails to teach features of claim 61. However, in the same field of endeavor Chretien teaches the features of claim 61 as presented in the 102 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Chretien in claim 32 to have the features for providing the electronic filter configurations as claimed for obtaining better images yielding a predicted result.

Claims 45, 55 and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 25 and 32 of U.S. Patent No. 11184510 in view of Lee et al (EP 2648086 A2; IDS).
Regarding claim 47, claims 21 and 25 of the patent teaches everything as claimed in claim 46, but fails to teach features of claim 47. However, in the same field of endeavor Lee teaches the features of claim 47 as presented in the 103 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in claims 21 and 25 to have the features for the same reasons presented in the 103 rejection.
Regarding claim 55, claim 1 of the patent teaches everything as claimed in claim 53, but fails to teach features of claim 55. However, in the same field of endeavor Lee teaches the features of claim 55 as presented in the 103 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in claim 1 to have the features for the same reasons presented in the 103 rejection.
Regarding claim 62, claim 32 of the patent teaches everything as claimed in claim 60, but fails to teach features of claim 62. However, in the same field of endeavor Lee teaches the features of claim 62 as presented in the 103 rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in claim 32 to have the features for the same reasons presented in the 103 rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-45, 48-54 and 56-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chretien et al (US 20020071185; IDS).
Regarding claim 43, Chretien teaches A camera system comprising:
a camera including a camera lens (Figs. 3A, 4A-C);
an electronic display (LCD matrix 30) that is coupled to the camera lens and in an optical path of the camera lens, wherein the electronic display is configured to filter an image received from an object side of the electronic display, and wherein the filtered image is passed to the camera (Figs. 1, 3A, 4A-C);
a controller (20) configure to electronically control the filtering of the electronic display (paras. 0047-0052).

Regarding claim 44, Chretien teaches the camera system of claim 43, wherein the electronic display comprises liquid crystals disposed therein for filtering the image (para. 0047).

Regarding claim 45, Chretien teaches the camera system of claim 44, wherein the electronic display is configured to reduce an amount of light transmitted through the electronic display, wherein light transmittance by the liquid crystals is varied electronically by the controller within a range of light transmittances (paras. 0047-0052).

Regarding claim 48, Chretien teaches the camera system of claim 43, wherein the electronic display comprises a housing (38, 36 housing LCD matrix 30), and wherein the controller is disposed within the housing and includes a one or more user input elements that are accessible from an outer surface of the housing (Figs. 4A-C; paras. 0079, 0080; parameter adjustment control 70 is a part of camera body 38 itself having user input elements 72-78 accessible from an outer surface of the housing [38, 36]).

Regarding claim 49, Chretien teaches the camera system of claim 43, wherein the controller is configured having an input for receiving a control signal, and wherein the input is configured to vary the filtering of the electronic filter according to a variation in an optical feature of the camera system (Figs. 4A-C; paras. 0075-0086).

Regarding claim 50, Chretien teaches the camera system of claim 49, wherein the optical feature of the camera system is an iris or a focus of the camera system (Figs. 4A-C; paras. 0075-0086; varying the LCD matrix 30 according to variation in intensity or subject focus of image signals from CCD image sensor 66 changed according to diaphragm 64).

Regarding claim 51, Chretien teaches the camera system of claim 43, wherein the electronic display is located at an object end of the camera lens (Figs. 3A, 4A, 4C).

Regarding claim 52, Chretien teaches the camera system of claim 43, wherein the electronic display is located between the camera lens and the camera (Figs. 3A, 4B).

Regarding claim 53, Chretien teaches An electronic filter that is configured for use in a camera system comprising a camera and a camera lens (Figs. 1, 3A, 4A-C), wherein the electronic filter comprises an electronic display (LCD matrix 30) that is disposed in an optical path of the camera system, wherein the electric filter comprises electrical elements configured to filter an image that is received by the camera for image capture (Figs. 1, 3A, 4A-C), wherein a controller (20) is configured to control the amount of filtering provided by the electrical elements of the electronic display, wherein the controller comprises an input for providing a control signal to the controller (paras. 0047-0052).

Regarding claim 54, Chretien teaches the electronic filter of claim 53, wherein the electronic elements are liquid crystals that are configured to reduce an amount of light transmitted through the electronic display, wherein light transmittance by the liquid crystals is varied electronically by the controller within a range of light transmittances (paras. 0047-0052).

Regarding claim 56, Chretien teaches the electronic filter of claim 53, comprising a housing (200) that that is in contact with the electronic display, wherein the controller is disposed within the housing (Fig. 3A).

Regarding claim 57, Chretien teaches the electronic filter of claim 56, wherein the input comprises one or more input elements that are disposed along an outside surface of the housing (Figs. 4A-C; paras. 0079, 0080; parameter adjustment control 70 is a part of camera body 38 itself having user input elements 72-78 accessible from an outer surface of the housing [38, 36]).

Regarding claim 58, Chretien teaches the electronic filter of claim 56, wherein input is configured to vary the filtering of the electronic filter according to a variation in an optical feature of the camera system (Figs. 4A-C; paras. 0075-0086; input varying the LCD matrix 30 according to variation in intensity or subject focus of image signals from CCD image sensor 66 changed according to diaphragm 64).

Regarding claim 59, Chretien teaches the electronic filter of claim 56, wherein the electric filter is positioned at one of camera lens object side or image side (Figs. 3A, 4A-C).

Regarding claim 60, Chretien teaches A method for filtering an image for a camera system comprising a camera and a camera lens ((Figs. 1, 3A, 4A-C), the method comprising the steps of:
passing an image through an electronic filter (LCD matrix 30) that is disposed along an optical axis of the camera system, wherein the electronic filter comprises an electronic display that comprises electrical elements that are configured to filter the image that is received for passing to the camera (56) for image capture (Figs. 1, 3A, 4A-C); and
adjusting an amount that the image is filtered by the electronic display by use of a controller (20) that is electrically connected with the electrical elements and that is configured to receive an input (image signal or user input) from an outside source or user associated with the amount of adjusting (Figs. 1, 3A, 4A-C; paras. 0047-0052, 0075-0086).

Regarding claim 61, Chretien teaches the method of claim 60, wherein the electrical elements are liquid crystals that are configured to reduce an amount of light transmitted through the electronic display, wherein light transmittance by the liquid crystals is varied electronically by the controller within a range of light transmittances during the step of adjusting (paras. 0047-0052).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46, 47, 55 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al (US 20020071185; IDS) in view of Lee et al (EP 2648086 A2; IDS).
Regarding claim 46, Chretien teaches everything as claimed in claim 43, but fails to teach 
wherein the electronic display comprises one or more light-emitting diodes disposed therein for filtering the image.
However, in the same field of endeavor Lee teaches
wherein the electronic display comprises one or more light-emitting diodes disposed therein for filtering the image (Fig. 4; paras. 0072, 0125; the transparent display including both OLED and LCD can function as a filter; OLED comprises one or more light-emitting diodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in Chretien to have wherein the electronic display comprises one or more light-emitting diodes disposed therein for filtering the image for providing a display technology that provides better contrast, higher brightness and improved color image quality yielding a predicted result.

Regarding claim 47, the combination of Chretien and Lee teaches everything as claimed in claim 46. In addition, Lee teaches wherein the electronic display is configured to emit light at a variety of brightness levels and color levels by the one or more light-emitting diodes as varied electronically by the controller (Fig. 4; paras. 0072, 0125; the controller of device controlling the transparent display to displaying images with different brightness levels and color levels by the one or more light-emitting diodes of the transparent display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Lee in the combination of Chretien and Lee to have wherein the electronic display is configured to emit light at a variety of brightness levels and color levels by the one or more light-emitting diodes as varied electronically by the controller for allowing images to be reproduced as desired yielding a predicted result.

Regarding claims 55 and 62, claims 55 and 62 reciting features corresponding to claim 47 is also rejected for the same reasons above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wooldridge (US Patent 5172146) wherein the electronic display comprises a housing (21) and wherein the controller is disposed within the housing and includes a one or more user input elements that are accessible from an outer surface of the housing (Figs. 1, 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696